DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-20 are pending.
	Claims 11, 19 are amended.
	Claim 20 is newly added claim.
	In view of the amendment, filed on 10/30/2020, the following rejections are withdrawn from the previous office action, mailed on 08/07/2020.
Rejection of claims 11 and 19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being unpatentable by Contractor et al. (US 2016/0106142)

The following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 08/07/2020.
“Intended Use” Claim Interpretation
Each of claims 1, 11, and 16 recites “1) the first mixer, in which fuel, oxidizer, and a binder are mixed to form a propellant mixture, to 2) the second mixer, in which a curative is added to the propellant material to produce a curable propellant mixture”, wherein the above recitations do not further limit the claimed “first mixer” and “second mixer” because said recitations are directed to the material or article that the claimed “first mixer” and “second mixer” do work upon and not directed to the structural limitations of the claimed mixer. Therefore, the limitations do not get further patentable weight and are treated as “intended use”.
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “inclusion of material or article worked upon by a structure being In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable by Contractor et al. (US 2016/0106142)
	Contractor et al. (US ‘142) disclose an additive manufacturing for producing edible compositions comprising an ingredient mixing module 400 according to an embodiment of the invention. Ingredient mixing module 400 comprises mixing chamber 401, a valve system 402 that opens or closes access to the mixing chamber by the hoses or tubing leading from the ingredient cartridges, a mixing mechanism 403 to combine and mix the dry and liquid ingredients and transfer the raw mixture to the 3D dispenser 500. In the embodiment of FIG. 1, mixing chamber 401 comprises a transparent, generally cylindrical body. A cylindrical multi-port valve 402 will allow only one ingredient at a time to be transferred into the mixing chamber to ensure purity and sterility of the stored ingredients. (See paragraph [0030])
Further, Contractor et al. (US ‘142) teach a 3D dispenser (500) according to an embodiment of the invention comprising a positive displacement pump 501, a nozzle 502, and a heated bed 503 on which the food paste is deposited. In some embodiments, dispenser (500) will deposit the raw food paste onto a stage or bed that has been heated to a desired temperature, such as, for example, 130.degree. C. to 220.degree. C. The food paste can be laid down layer by layer 504a, 504b, 504c at precisely controlled locations as specified in the recipe being followed. In the embodiment of FIG. 1, the heated stage or bed 503 is the base of a stand-alone 3D printer that has been integrated with the other subsystems or modules of the 3D printed food system. (See paragraph [0035])

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A dispenser (501))][AltContent: arrow]	 
    PNG
    media_image1.png
    462
    369
    media_image1.png
    Greyscale




[AltContent: textbox (A heater (503, 507) which has a heating effect on nozzle (502) so results in heating and partially curing the curable propellant mixture is dispensed by the dispenser.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 2nd mixer (403))][AltContent: arrow][AltContent: textbox (A dispenser (501))][AltContent: textbox (A 1st and 2nd mixer (401, 403))][AltContent: textbox (A 1st mixer (401))]
    PNG
    media_image2.png
    362
    486
    media_image2.png
    Greyscale


Moreover, Contractor et al. (US ‘142) disclose the final food mixture can also be heated or cooked using an integral oven or other appropriate heating mechanism. (See paragraph [0018])
Further, Contractor et al. (US ‘142) teach the deposited food begins cooking as soon as it is deposited onto the heated bed. In the embodiment of FIG. 1, once all of the food paste has been deposited (and thus all X and Y stage/bed movements have been completed) the Z stage of the 3D printer stage can retract and an automatic cover 506 can slide into place creating an enclosed heated chamber. Kapton heaters 507 embedded within the bed and the enclosure walls can provide a functional oven. In some embodiments, microwave, infrared heating, or an infrared laser could also be used for final cooking. (See paragraph [0037])
Contractor et al. (US ‘142) disclose viscous fluids or gels with (or without) significant yield stress can be produced from a low viscosity slurry by heating the starch above its gelatinization temperature. (See paragraph [0044]) as a result, Contractor et al. (US ‘142) teach the slurry or mixture comprises starch, 
Therefore, as to claim 1, Contractor et al. (US ‘142) disclose a system for additively manufacturing a propellant piece, the system comprising: a first mixer (401); a second mixer (403); a dispenser (501); and a heater (503, 507); wherein the material continuously moves from 1) the first mixer (401), in which a mixing material that include fuel, oxidizer, and a binder can be mixed to form a propellant mixture, to 2) the second mixer (403), in which another ingredient such as a curative material is added to the propellant material to produce a curable propellant mixture, to 3) the dispenser (501), with the heater (503, 507) used to heat and partially cure the curable propellant mixture before the curable propellant mixture is dispensed by the dispenser (501).
As to claim 2, Contractor et al. (US ‘142) teach the first mixer is an acoustic mixer.
As to claim 3, Contractor et al. (US ‘142) disclose the dispenser is an extruder.
As to claim 4, Contractor et al. (US ‘142) teach the heater is an electrical heater.
As to claim 5, Contractor et al. (US ‘142) disclose the dispenser includes an array of nozzles.
As to claim 6, Contractor et al. (US ‘142) teach the array of nozzles includes nozzles with different sizes of openings.
As to claim 7, Contractor et al. (US ‘142) disclose the array of nozzles is a wheel of nozzles.
As to claim 8, Contractor et al. (US ‘142) disclose the dispenser is an extruder that is configured to receive different of the nozzles.
As to claim 9, Contractor et al. (US ‘142) teach the dispenser includes a reservoir for holding the propellent mixture.
As to claim 10, Contractor et al. (US ‘142) disclose the heater and the dispenser are integrated into a single device, with the heater used to heat the propellent mixture while the propellent mixture is in the dispenser.
12, Contractor et al. (US ‘142) disclose the dispenser includes a reservoir for holding the propellent mixture, and wherein the electric resistive heater is wrapped around the reservoir.
As to claim 13, Contractor et al. (US ‘142) teach the heater is configured to partially cure the propellent mixture as the propellent mixture passes through the reservoir.
As to claim 14, Contractor et al. (US ‘142) disclose a bed that is movable relative to the dispenser; wherein the bed supports the propellant piece during dispensing of the propellent mixture from the dispenser.
As to claim 15, Contractor et al. (US ‘142) teach a controlled-environment chamber in which the dispenser and the bed are located.
As to claim 16, Contractor et al. (US ‘142) teach a system for additively manufacturing a propellant piece, the system comprising: a mixer (401); a dispenser (501); and a heater (503, 507); wherein the material continuously moves from 1) the mixer (401), in which fuel, oxidizer, binder, and curative are mixed to form a propellant mixture, to 2) the dispenser (501), with the heater (503, 507) used to heat and partially cure the curable propellant mixture before the curable propellant mixture is dispensed by the dispenser (501).
As to claim 17, Contractor et al. (US ‘142) disclose the first mixer is an acoustic mixer.
As to claim 18, Contractor et al. (US ‘142) teach the dispenser is an extruder.
New Grounds of Rejections
	Claim 20 is newly added claim.
	Claims 11 and 19 are currently amended.
Claim’s amendments, filed on 10/30/2020, added new limitations into claims 11, 19, and 20 which was not introduced before within the claimed embodiment. As a result, a further consideration/search of the amended claims was required as part of the examination, and further, a new grounds of rejection for addressing the newly added limitations was necessitated, as it is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2018/0126636).
	Jang (US ‘636) discloses a 3D printer head for ejecting a multi-molding melt wherein the 3D printer head 18, a 3D object 20, a molding filament 22, a filament supply unit 24, a filament supply reel 25, a molding pellet 26, an idler 27, a pellet supply unit 28, a conveying roll 29, a penetration portion 30, a nozzle pipe 32, a filament supply path 34, a rod body 34, a section enlarging portion 40, a spiral 38, a rotary screw 42, a nozzle tip 44, a nozzle hole 45, a heating unit 46, a first nozzle hole 47, a temperature sensor 48, a molding filament melt 49, a heating portion 50, a molding pellet melt 51, a molding melt 52, a second nozzle hole 53, a hopper portion 54, a mixing screw 56, a 3D waste 58, a crushing unit 60, a pellet storage portion 64, a pellet measuring unit 66, and a supply pipe 68. (See paragraph [0031])
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A heater (46, 50))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Propellant material (26))][AltContent: arrow][AltContent: textbox (A molding filament (22))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A dispenser (32, 44))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 2nd mixer (56))]
    PNG
    media_image3.png
    706
    437
    media_image3.png
    Greyscale


[AltContent: textbox (A 1st mixer (64))]
[AltContent: arrow]
    PNG
    media_image4.png
    537
    447
    media_image4.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Propellant mixture (22, 26))][AltContent: textbox (A 1st mixer (64))]
    PNG
    media_image5.png
    525
    383
    media_image5.png
    Greyscale

	Further, Jang (US ‘636) discloses the molding filament melt 49 is positioned at the core of the molding pellet melt 51 and has the same cross 
Therefore, as to claim 1, Jang (US ‘636) discloses a system for additively manufacturing a propellant piece, the system comprising: a first mixer (64); a second mixer (56); a dispenser (32, 44); and a heater (46, 50); wherein a material (26) continuously moves from 1) the first mixer (64), in which molding pellets (26) are mixed to form a propellant mixture (22, 26), to 2) the second mixer (56), in which a molding filament (22) as a curative is added to the propellant material (26) forming a curable propellant mixture (22, 26), to 3) the dispenser (32, 44), with the heater (46, 50) used to heat and partially cure the curable propellant mixture (22, 26) before the curable propellant mixture (22, 26) is dispensed by the dispenser (32, 44).
	Jang (US ‘636) disclose all the structural limitations of claimed system of claim 1. Jang (US ‘636) is silent that the first mixer (64) mixes fuel, oxidizer, and a binder. However, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to implement the first mixer (64) to mix the fuel, oxidizer, and a binder to form the propellant mixture since it has been held that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))
	Further, as to claim 2, even though Jang (US ‘636) is silent that the first mixer (64) is an acoustic mixer, it would have been obvious for one of ordinary skill in the art that the first mixer (64) to be an acoustic mixer for the benefit of further uniformity in the formed mixture.
	As to claim 3, Jang (US ‘636) discloses the dispenser (18) is an extruder.
4, Jang (US ‘636) teaches the heater is an electrical heater.
	As to claim 5, even though Jang (US ‘636) is silent that the dispenser (18) includes an array of nozzles. However, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378 (CCPA 1960). It would have been obvious for one of ordinary skill in the art that the dispenser (18) includes an array of nozzles. For the similar reasons, as to claim 7, the array of nozzles is a wheel of nozzles, and as to claim 8, the dispenser (18) is an extruder that is configured to receive different of the nozzles.
	As to claim 6, even though Jang (US ‘636) is silent that the array of nozzles includes nozzles with different sizes and/or shapes of openings. However, it would have been obvious for one of ordinary skill in the art that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. It would have been obvious for one of ordinary skill in the art that the array of nozzles includes nozzles with different sizes and/or shapes of openings.
	As to claim 9, Jang (US ‘636) discloses the dispenser (18) includes a reservoir (32 and 54) for holding the propellent mixture.
	As to claim 10, Jang (US ‘636) teaches the heater (46) and the dispenser (18) are integrated into a single device, with the heater (46) used to heat the propellant mixture (22, 26) while the propellant mixture (22, 26)is in the dispenser (18).
	As to claim 11, Jang (US ‘636) discloses a system for additively manufacturing a propellant piece, the system comprising: a first mixer (64); a second mixer (56); a dispenser (32, 44); and a heater (46, 50); wherein a material (26) continuously moves from 1) the first mixer (64), in which molding pellets (26) are mixed to form a propellant mixture (22, 26), to 2) the second mixer (56), in which a molding filament (22) as a curative is added to the propellant material (22, 26) forming a curable propellant mixture (22, 26), to 3) the dispenser (32, 44), with the heater (46, 50) used to heat and partially cure 
Jang (US ‘636) disclose all the structural limitations of claimed system of claim 11. Jang (US ‘636) is silent that the first mixer (64) mixes fuel, oxidizer, and a binder. However, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to implement the first mixer (64) to mix the fuel, oxidizer, and a binder to form the propellant mixture since it has been held that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))
As to claim 12, Jang (US ‘636) teaches the dispenser (18) includes a reservoir (32 and 54) for holding the propellent mixture (22, 26); and wherein the electric resistive heater (46) is wrapped around the reservoir (32 and 54).
As to claim 13, Jang (US ‘636) discloses the heater (46) is configured to partially cure the propellent mixture (26) as the propellent mixture (26) passes through the reservoir (32 and 54).
As to claim 14, Jang (US ‘636) teaches a bed (16) that is movable relative to the dispenser (32, 44); wherein the bed (16) supports the propellent piece during dispensing of the propellent mixture (26) from the dispenser (32, 44).
As to claim 15, Jang (US ‘636) discloses a controlled-environment chamber (14) in which the dispenser (32, 44) and the bed (16) are located.
As to claim 16, Jang (US ‘636) teaches a system for additively manufacturing a propellant piece, the system comprising: a mixer (64, 56); a ; and a heater (46, 50); wherein the material continuously moves from 1) the mixer (64, 56), in which molding pellets (22, 26) are mixed to form a propellant mixture (22, 26), to 2) the dispenser (32, 44), with the heater (46, 50) used to heat and partially cure the curable propellant mixture (22, 26) before the curable propellant mixture (22, 26) is dispensed by the dispenser (32, 44).
	Jang (US ‘636) disclose all the structural limitations of claimed system of claim 16. Jang (US ‘636) is silent that the mixer (64, 56) mixes fuel, oxidizer, and a binder. However, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to implement the first mixer (64) to mix the fuel, oxidizer, and a binder to form the propellant mixture since it has been held that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))
	Further, as to claim 17, even though Jang (US ‘636) is silent that the first mixer (64) is an acoustic mixer, it would have been obvious for one of ordinary skill in the art that the first mixer (64) to be an acoustic mixer for the benefit of further uniformity in the formed mixture.
	As to claim 18, Jang (US ‘636) discloses the dispenser (18) is an extruder.
	As to claim 19, Jang (US ‘636) teaches the heater (46, 50) is an electrical heater (46, 50) wrapped around part of the dispenser (32, 44).
	As to claim 20, Jang (US ‘636) discloses the heater (46, 50) is in contact with the dispenser (32, 44).
Response to Arguments
Applicant’s arguments, filed on 10/30/2020, with respect to claims 11, 19, and 20 have been considered but are moot because the new ground of 
Applicant's arguments filed on 10/30/2020 have been fully considered but they are not persuasive.
Applicant argues that “the Examiner appears to assert that fuel, oxidizer and a binder are mixed to form a propellant mixture in the mixing chamber (401) of Contractor and that a curative material is added to the propellant mixture in the blender (403). This, however, is clearly not true. As Contractor is directed toward a 3D food printing system, one having ordinary skill in the art would certainly not have otherwise been led to mix any of these claimed materials in either allegedly comparable mixer of Contractor. Accordingly, contrary to the Examiner’s assertion, Contractor fails to disclose a comparable system to that which is claimed, specifically one including at least one mixer in which fuel, oxidizer, binder and a curative mixture are mixed, as recited in independent claims 1 and 16.”
This is not found persuasive. As it has been clarified above, in page 2 of Office Action, each of claims 1, 11, and 16 recites “1) the first mixer, in which fuel, oxidizer, and a binder are mixed to form a propellant mixture, to 2) the second mixer, in which a curative is added to the propellant material to produce a curable propellant mixture”, wherein the above recitations do not further limit the claimed “first mixer” and “second mixer” because said recitations are directed to the material or article that the claimed “first mixer” and “second mixer” do work upon and not directed to the structural limitations of the claimed mixer. Therefore, the limitations do not get further patentable weight and are treated as “intended use”.
	In response to Applicant’s arguments that “Applicant asserts that the reference numeral “503” pointing to the dispenser (501) appears to be included in error”, the arguments were not found persuasive. Examiner would like to clarify that in above rejections of claims over Contractor et al. (US ‘142), “a positive displacement pump 501” of Contractor et al. (US ‘142) refers to “dispenser” and heated stage or bed (503) with Kapton heater (507) is considered as “a heater”. (See paragraphs [0035] and [0037])
	Applicant argues that “the heated bed (503) is not configured to heat and partially cure the food paste before the food paste is dispensed, but instead, after the food paste is dispensed onto the heated bed (503)”.
This is not found persuasive. Based on the disclosure of Contractor et al. (US 2016/0106142), once a desired food mixture has been created, the final food mixture can also be heated or cooked using an integral oven or other appropriate heating mechanism. (See paragraph [0018]) therefore, the disclosure of Contractor et al. (US ‘142) clarifies that “the heated stage or bed (503) with Kapton heater (507)” has a heating effect on nozzle (502) which results in cooking or drying (curing) the food mixture as early as when the mixture passing through dispensing pump (501) before the curable propellant mixture is dispensed by the dispenser.
Finally, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Li et al. (US 2019/0054521) disclose an apparatus for high-throughput screw caster of multi-component gradient metal material comprising powder storages (1) according to the number of alloy components, control valves (2), an intermediate storage (3) as a first mixer, a barrel (13) as a second mixer, a heating system (15), and a discharge hole (12).
	Boyd, IV et al. (US 2017/0217088) and (US 2016/0263822) disclose a hopper (202), a barrel (203) of the extruder with a screw (205) as mixer, resistance heater bands 213 mounted around the extruder as a heater, the nozzle (217) as a dispenser.
	Kim et al. (US 2016/0200024) disclose dynamically controlled screw-driven extrusion.
	Jang et al. (US 2003/0236588) disclose a nanotube fiber reinforced composite materials.
	Crump (US 5,121,329) disclose an apparatus for creating three-dimensional objects.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	02/24/2021